Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Queens County, imposed April 10, 1973, upon a plea of guilty of attempted robbery in the first degree. The sentence was an indeterminate prison term of a maximum of 10 years. Sentence reversed, on the law, and case remanded to Criminal Term for resentence in accordance with the views herein set forth. Prior to the imposition of sentence, defendant was asked only whether there was any legal cause why the judgment of the court should not be pronounced upon him. The allocution requirement set forth in CPL 380.50 is not satisfied by such inquiry (People v Cummings, 45 AD2d 763). We do not find the sentence to be excessive. Latham, Acting P. J., Cohalan, Christ, Munder and Shapiro, JJ., concur.